Title: To John Adams from Daniel McCormick, 2 November 1797
From: McCormick, Daniel
To: Adams, John



Sir
New York 2d Novemr 1797

This day I received a letter from Mr. Pitcairn dated at Paris the 24th of August which contains some political information. I therefore take the liberty to enclose you an abstract of his letter.
And am with the Greatest Respect / Sir / Your Most Obedt. Servant
Daniel McCormick
 Enclosure
                                                Paris 24th August 1797
The Commissioners will be at least decently received and have their reasoning examined and replied to—
The Minister is polite and clever, but as to the success of the Mission I own my fears. The quantity of capture and Condemnd property is so great, that the greatness of the Evil will make an obstical to its being redressed.
I think they will endeavour to pay our Cargoes with Political complaints. I am told that some one has presented to the Government here a plan of reclamation. Cassed that America ought to pay France for all the french property which was taken on board our Ships, on the Ground of our not sustaining the principle acknowledged in our Treaty that Neuteral Ships were to make Neuteral goods.
That we are also accountable for all the property Restored to the English Owners in America, on Account of the Privateers not being Legal.
And finaly the expences France came under for the Establishing our Independance. This Article is left open. The other two being sufficient to ballance all the demands we can form against them.
All our Commissioners will obtain will be the appointment of Men to setle the difference and to agree on the Mode of payment according as that may appear due.
                            
                        
                    